Citation Nr: 0533514	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2001 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2003, the Board remanded the matter for 
additional evidentiary development.



FINDINGS OF FACT

1.  The veteran's reported military history has not been 
corroborated.

2.  The veteran's right knee disorder was not incurred in 
service.



CONCLUSION OF LAW

The criteria for the grant of service connection for a right 
knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are January 2001, March 2004, and October 2004 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claims for 
service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letters instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in July 2000.   Thereafter, the RO 
provided notice in January 2001, March 2004, and October 2004 
and adjudicated the matter in April 2001.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private; and 
VA examination reports dated in February 2001 and October 
2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

The veteran's service medical records are silent as to a 
diagnosis or complaints of a right knee disorder.  A review 
of the veteran's service medical records do reveal complaints 
of left knee pain beginning in September 1954 through August 
1955.

In February 2001, the veteran reported for a VA medical 
examination.  He alleged that during his period of service he 
began experiencing aching and swelling in both knees.  He 
also stated that he was hospitalized for two weeks due to 
pain and swelling, specifically in his right knee.  X-rays 
confirmed a diagnosis of advanced osteoarthritis.  

VA treatment records reveal complaints of pain in the right 
knee and a diagnosis of osteoarthritis beginning in July 
2000.

In a December 2003 statement, the veteran alleged that his 
right knee injury occurred while he was stationed in Germany, 
in 1954.  He described that while building a bridge, a bulk 
fell across his knee and resulted in a two week 
hospitalization.  He also stated that since his period of 
service his left knee has been carrying most of his weight, 
thereby also entitling him to an award of service connection 
for a left knee disorder.  

In October 2004, the veteran submitted to an additional VA 
examination.  The veteran related that his right knee was 
injured when a rafter fell on him, while he was building a 
bridge.  Physical examination revealed severe degenerative 
joint disease of the right knee, with cruciate ligament 
laxity.  The examiner opined that based on the veteran's 
history and the available data that the degenerative joint 
disease was likely than not related to his injury during 
active service.  

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


III. Analysis

The veteran seeks entitlement to service connection for a 
right knee disorder.  Upon a review of the aforementioned 
evidence, the Board holds that service connection is not 
warranted.  Service medical records are entirely negative as 
to complaints or diagnosis of a right knee disorder.  Service 
medical records, however, did note treatment for a left knee 
disorder.  Accordingly, service connection is currently in 
effect for left knee osteoarthritis.  

Post-service medical records are also devoid of any evidence 
of a right knee disorder for years after his separation from 
service.  The veteran was first diagnosed in July 2000, 
nearly 45 years after his period of service.  Moreover, the 
post-service medical records are devoid of evidence of a 
nexus to service until October 2004.  

With respect to the diagnosis and opinion of the VA physician 
rendered in October 2004, at which time the examiner stated 
that based on the veteran's history and the available data 
that the degenerative joint disease was likely than not 
related to his injury during active service, this opinion is 
solely based on the veteran's history.  The Court has held 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively upon the recitations of 
a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

In the absence of any evidence of a right knee injury or 
disease in service, or of any corroborated incident in 
service to which his current right knee disorder is 
attributed, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
right knee disorder.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


